DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aiiso (US Patent 7,506,977; hereafter ‘977).
Claim 1: ‘977 is directed towards a method of producing a laminate (title & abstract) comprising:
preparing a hard coat solution including a dye, a solvent, and a hard coat material (see col. 20, line 60 – col. 21, line 47);
immersing a lens substrate provided with a primer layer over at least one surface thereof in the hard coat solution (col. 20, line 44 – col. 21, line 47); and
curing the hard coat solution applied on the primer layer to form a hard coat layer (see col. 20, line 60 – col. 21, line 47);
wherein the dye is:
 
    PNG
    media_image1.png
    192
    212
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    231
    302
    media_image2.png
    Greyscale
(col. 17, lines 1-40), 
and the solvent is at least one selected from the group consisting of ethylene glycol monobutyl ether and n-butyl alcohol (i.e. butanol) (see col. 19, lines 39-60).
‘977 teaches that the organic dye can be added directly to the hard coat solution or mixed with a solvent prior to adding to the hard coat (col. 18, lines 28-40).
 ‘977 teaches the claimed invention but fails to explicitly teach that the organic dye compound of the hard coat solution impregnates the primer layer and forms a region including the organic dye compound in a thickness direction from a surface in contact with the hard coat layer. Since the compounds for the primer and hard coat layers, the same solvents, and same dye composition with the same process of immersion; it is reasonable to presume the dye impregnates the primer layer of ‘977 and forms a region including the organic dye compound in a thickness direction from a surface in contact with the hard coat layer. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the ‘977 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a solvent selected from ethylene glycol monobutyl ether and butanol as the solvent because the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to mixing the organic dye of ’977 with the solvent selected from ethylene glycol monobutyl ether and butanol prior to mixing the mixture with the hard coat material of ‘977 to form the hard coat solution of ‘977 because it is prima facie obvious to select any order of performing adding ingredients in the absence of unexpected results. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) See MPEP §2144.04(IV)(C).
Claim 4: The hard coat material includes at least one compound selected from the group consisting of silicon oxide, titanium oxide, zirconium oxide, tin oxide, aluminum oxide, tungsten oxide, antimony oxide, and silane compound having at least one epoxy group (col. 20, line 85 – col. 21, line 15).
Claim 5: The hard coat solution further includes a urethane-based resin (see col. 5, lines 19-40).
Claim 6: The hard coat solution further includes another function imparting agent (a catalyst can be included with includes the function of curing the layer; col. 21, lines 15-30).
Claim 7: The primer layer is a urethane-based resin (col. 20, lines 47-59).
Claim 8: The M is a divalent copper atom in the organic dye compound (col. 17, lines 54).
Claim 9: The organic dye compound can be:

    PNG
    media_image3.png
    202
    305
    media_image3.png
    Greyscale
 (col. 17, lines 40-56).
Claim 10: The lens substrate is a poly(thio)urethane (col. 7, lines 50-65).
Claims 18 & 19: ‘977 does not teach the relative concentration of the solvent and the organic dye compound.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the optimum concentration of the solvent with organic dye because [g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Response to Amendment
The declarations under 37 CFR 1.132 filed 9/30/21 and 4/7/22 is insufficient to overcome the rejection of claims 1, 4-10, 18, & 19 based upon 35 U.S.C. §103 as set forth in the Office action because:  
the experiments are not fully commensurate with the scope of the claims because:
only one organic dye is used (and the specific structure is not disclosed) and there is no evidence that the results are the same across all claimed dyes, 
the composition of the MP-1145D and MP-1179, the hard coat material in the Examples, is not disclosed or claimed and thus there is no evidence that the undisclosed components do not have an effect on the results and no evidence that the results are consistent across all hard coat materials, 
no evidence that the results are consistent across all primer materials and lens materials, 
the solid content of the hard coat solution is not claimed and not kept constant, 
layer thickness is not claimed nor kept constant in the 4/7/22 Declaration and there are no layer thicknesses provided in the 9/30/21 Declaration
a certain light transmittance is not claimed, and
the immersion process is narrower than claimed; and
the results do not demonstrate unexpected results:
the results of Experiments 1-3 & 4-6 in the 4/7/22 Declaration demonstrate a linear relation between the hard coat layer thickness and light transmittance and the thicknesses of the 9/30/21 Declaration are not provided so they cannot be compared, 
the % concentration of the organic dye in each layer is not provided,
the effect of different hard coat layer thicknesses on light transmittance has not been addressed. 
Therefore it is not possible to determine if there is any unexpected results and instead it appears that the affidavit has demonstrated that the thicker the hard coat layer the layer becomes less transparent based on a linear relation.
Response to Arguments
Applicant's arguments filed 4/7/22 & 5/2/22 have been fully considered but they are not persuasive. 
As discussed above, the declarations filed on 9/30/21 & 4/7/22 are not fully commensurate with the scope of the claims and there is insufficient evidence to support an argument of unexpected results. 
In regards to applicant’s argument that the unclaimed solvents have low dye solubility and require increasing the amount of solvent added to a hard coat solution to obtain a required dye concentration; the Office does not find this argument convincing because applicant has not provided the composition of the hard coat materials (i.e. what solvents are present) and it is unclear what affect the hard coat material has on the solubility as well. The Examiner notes that ‘977 teaches that adding the dye directly to the hard coat solution which comprises the claimed solvent without first dissolving the dye in a second solvent provides the same results.
In regards to applicant’s argument that ‘977 does not teach dissolving the dye in the solvent but instead diluting; this argument is not found convincing because the same constituents are present in the hard coat solution and therefore the dye is dissolved.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., light transmittance at 585 nm, concentration of dye in hard coat solution, and solid content of hard coat solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759